289 F.2d 319
61-1 USTC  P 15,342
SOUTHERN PREMIUM STAMP COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 18691.
United States Court of Appeals Fifth Circuit.
May 9, 1961.

Ed G. Barham, Valdosta, Ga., Eberhardt, Franklin, Barham & Coleman, Valdosta, Ga., for appellant.
Charles B. E. Freeman, Lee A. Jackson, Dept. of Justice, Washington, D.C., Abbott M. Sellers, Acting Asst. Atty. Gen., Dept. of Justice, Washington, D.C., Frank O. Evans, U.S. Atty., Macon, Ga., Louis F. Oberdorfer, Asst. Atty. Gen., I. Henry Kutz, Attorney, Department of Justice, Washington, D.C., Earle B. May, Jr., Asst. U.S. Atty., Macon, Ga., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The issues on this appeal are accurately stated in the opinion of the district court, Southern Premium Stamp Company v. United States, 191 F.Supp. 158.  The disposition of these issues and the authorities which establish the controlling principles are clearly set forth in the district court's opinion and its judgment is affirmed.